Citation Nr: 1033025	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to an effective date earlier than August 1, 1996, for 
an award of additional compensation for dependents.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to September 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In the February 2005 decision, the RO, in pertinent part, granted 
an earlier effective date for the assignment of an increased 
disability rating for service-connected paranoid schizophrenia 
after having found clear and unmistakable error (CUE) in a prior 
rating decision, and assigned a 70 percent disability evaluation 
effective from May 4, 1987, the date from which service 
connection of the disability had initially been established.  The 
Veteran filed a timely Notice of Disagreement (NOD) in July 2005, 
wherein he asserted that he was also entitled to additional 
compensation for his dependents retroactive to that date in 1987.  
A Statement of the Case (SOC) was issued in January 2007, and the 
Veteran timely perfected his appeal to the Board in February 
2007.  

FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for a mental 
disorder on May 4, 1987.  A December 1987 rating decision granted 
service connection and assigned a 10 percent evaluation, 
effective from May 4, 1987.  The Veteran appealed for an 
increased evaluation, and a December 1990 rating decision granted 
an evaluation of 30 percent effective May 1, 1989.

2.  A June 2003 SOC assigned an effective date of September 29, 
1995, for the assignment of a 70 percent evaluation for paranoid 
schizophrenia. 

3.  In February 2005 rating decision, the RO found that the 
effective date assigned by the June 2003 SOC constituted CUE, and 
assigned an effective date of May 4, 1987, for the grant of a 70 
percent evaluation for paranoid schizophrenia.   



CONCLUSION OF LAW

The criteria for an effective date of May 4, 1987, but no 
earlier, for an additional dependency allowance for the Veteran's 
dependents, have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.210, 
3.216, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009). 

It appears that in this case the record is sufficient to support 
a grant of an effective date of May 4, 1987, the date of the 
Veteran's original claim.  Thus, the Board finds that any 
possible errors on the part of VA in fulfilling its duties under 
the VCAA with respect to this claim are rendered moot.

II.  Pertinent Law, Facts, and Analysis 

As noted above, the Veteran seeks retroactive benefits for the 
additional dependents allowance following the grant of an 
increased disability evaluation of 70 percent for his service-
connected psychiatric disability.  He seeks those benefits 
effective from May 4, 1987, the date from which service 
connection was initially established and from which his 70 
percent disability rating is now assigned.  

The additional payments based on the existence of dependents are 
provided in 38 U.S.C.A. § 1115.  Effective October 1, 1978, 
Public Law 95-479 amended section 1115 to provide that additional 
compensation would be payable to veterans with a combined 
disability evaluation of 30 percent or more, to assist in the 
support of their dependent spouses and/or children.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a).

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f).  
Veterans having a 30 percent or more service-connected condition 
may be entitled to additional compensation for one or more 
dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date the dependency arises; (3) effective date of the 
qualifying disability rating, provided evidence of dependency is 
received within a year of notification of such rating action; or 
(4) date of commencement of the Veteran's award.  38 C.F.R. § 
3.401(b).  The earliest that the additional award of compensation 
for a dependent can occur is the first day of the month following 
the effective date.  38 C.F.R. § 3.31.

In the present case, careful review of the record reveals that 
the Veteran first filed a claim to receive additional 
compensation for his dependent spouse and children on July 11, 
1996.  At that time, he submitted a completed VA Form 686c, 
Declaration of Status of Dependents, as well as birth 
certificates for his three daughters and the marriage certificate 
for him and his wife.  The Veteran had previously been advised in 
July 1987 and January 1988 letters that he needed to submit 
certain evidence to receive additional benefits for dependents.  
He appeared to acknowledge in the VA Form 21-686c filed on July 
11, 1996, that he had been aware of his need to submit the 
dependency evidence but had not done so due to a prior inability 
to handle his affairs.  There is no indication in the evidentiary 
record that he had filed an earlier claim and submitted 
dependency information.  Therefore, July 11, 1996, is the date of 
the claim for dependency benefits.

In regard to the date dependency arose, the Veteran's three 
daughters were born in March 1970, July 1971, and March 1979, 
respectively.  See birth certificates for the Veteran's daughters 
received by VA on July 11, 1996.  The marriage certificate shows 
that the Veteran and his wife were married in April 1971.  Thus, 
dependency arose for the Veteran's three children during the 
period from March 1970 to March 1979, and for his spouse in April 
1971.    

As to the effective date of the qualifying disability rating 
(i.e., a disability rating of 30 percent or more), the Board 
notes that, in a December 1987 rating decision, service 
connection was established for paranoid schizophrenia with a 10 
percent schedular rating from May 4, 1987; a temporary 100 
percent disability rating from June 17, 1987; and a 10 percent 
disability rating from September 1, 1987.  The RO also granted 
service connection for residuals of a right knee injury, with a 
noncompensable (0 percent) rating from May 4, 1987.

In a subsequent August 1990 Hearing Officer Decision, an 
increased rating of 30 percent was granted for the Veteran's 
service-connected psychiatric disability.  The RO then 
implemented the HO's Decision and assigned an effective date of 
May 1, 1989, for the 30 percent disability rating in its December 
1990 rating decision.   

The Veteran was advised by the RO of the above action by way of 
February 1991 correspondence mailed to him at his then current 
address of record.  38 U.S.C.A. § 3.1(q); see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to 
the last address of record for the presumption of regularity to 
attach).  He was also advised in an enclosed VA Form 21-8764 
(Disability Compensation Award Attachment - Important 
Information) that veterans having a service-connected condition 
rated 30 percent or more may be entitled to additional 
compensation for dependents.  He was further advised to promptly 
advise VA of any change in the status of his dependents.  The 
Veteran was being paid at the single rate, with no dependents, at 
that time.

Nevertheless, the Veteran did not provide evidence of dependency 
within a year after the February 1991 letter.  Instead, as stated 
above, he first provided evidence of dependency in July 1996, 
approximately five years later.    

A June 2003 SOC assigned an effective date of September 29, 1995, 
for the assignment of a 70 percent evaluation for paranoid 
schizophrenia because a request for a VA examination was 
completed on this date.  The Board notes that the examination 
request was not actually received by VA until October 9, 1995.    
However, in a February 2005 rating decision, the RO found that 
the effective date of the June 2003 SOC had been a result of CUE, 
and assigned an effective date of May 4, 1987, for the grant of a 
70 percent evaluation because the Veteran had had an active 
appeal since that date.

In Sharp v. Shinseki, 23 Vet. App. 267, 271 (2009), the Court of 
Appeals for Veterans Claims (CAVC) considered "whether 38 U.S.C. 
§§ 1115, 5110(f) requires that entitlement to additional 
compensation for dependents be premised on (1) only the first 
rating decision meeting statutory criteria or (2) any rating 
decision meeting the statutory criteria."  The CAVC noted that 
the statutes are ambiguous on this question of law.  Id. at 274.   
The Supreme Court has held that "interpretive doubt is to be 
resolved in the veteran's favor."  Brown v. Gardner, 513 U.S. 
115, 118 (1994), qtd. in Sharp, 23 Vet. App. at 275.  The CAVC 
noted, "It is more favorable to veterans if the effective date 
for additional dependency compensation is premised on any rating 
decision meeting the statutory criteria of section 1115, rather 
than only the first rating decision meeting the statutory 
criteria."  Id.  Since section 1115(f) permits a reading by 
which any rating decision meeting the statutory criteria of 
section 1115 can be the basis of an effective date for the award 
of additional compensation benefits for dependents, an expansive 
reading of the statute is required.  Id. at 275-76.  Therefore, 
the CAVC held, "The effective date for additional compensation 
for dependents shall be the same as the date of the rating 
decision giving rise to such entitlement."  Id. at 276.  
Furthermore, there could be multiple rating decisions 
establishing entitlement to additional dependency compensation.  
Id.

Applying the decision from Sharp to the present case, the Board 
finds that the February 2005 rating decision established 
entitlement to additional compensation for dependents, even 
though the Veteran had already met the criteria for such 
compensation as of the August 1990 Hearing Officer Decision.  
Since the February 2005 rating decision found that the Veteran 
has had an active appeal since May 4, 1987, and he has now been 
awarded a combined evaluation of at least 30 percent as of that 
date, he is eligible to receive dependency compensation from that 
date.  See 38 C.F.R. § 3.401(b).  

The Veteran submitted his claim for an earlier effective date for 
dependency compensation in April 2005, which was within a year 
after the rating decision.  Therefore, the claim was timely.  See 
38 C.F.R. § 3.401(b).  Furthermore, the record shows that the 
Veteran had submitted proof of the status of his dependants 
previous to the February 2005 rating decision, and therefore it 
logically follows that the required proof of dependency was 
received within a year of the rating decision.  The effective 
date for the additional dependants allowance is therefore May 4, 
1987, the date that the Veteran was first eligible based upon a 
combined evaluation at or above 30 percent for his service-
connected disabilities.  


ORDER

Entitlement to an earlier effective date of May 4, 1987, for the 
additional dependency allowance is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


